Citation Nr: 0000804	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1940 to 
June 1945 and June 1949 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO granted entitlement to service 
connection for PTSD with assignment of a 30 percent 
evaluation.


FINDING OF FACT

The probative evidence does not show that the veteran has 
reduced reliability and productivity in occupational and 
social functioning due to such symptoms as flattened affect, 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 
(1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran underwent a VA PTSD examination in September 
1997.  It was noted on the September 1997 examination report 
that the veteran showed a range of affect appropriate to the 
subject matter.  His thinking processes were sequential, 
pertinent, and relevant.  His thought content showed no 
evidence of delusions, obsessions, or compulsions and he 
denied hallucinations.  He was oriented to time, place and 
person.  He was able to make simple calculations and 
reversals.  He was able to do simple and complex 
abstractions.  His recent and remote memory was grossly 
intact, and he had a general fund of information appropriate 
to his life experience and formal education.  He was 
considered to be in the bright to normal range of 
intelligence.  He demonstrated intellectual insight and 
judgment for simple social situations.  He was able to 
demonstrate a general understanding of business practices, 
his bounty in financial obligations, and was considered 
competent for financial purposes.

The veteran reported that he had no mental health treatment 
until about one and one-half years earlier.  He was attending 
a weekly group therapy session.  He also saw a psychiatrist 
every three months for follow-up and medication for sleep.  
He stated that he has combat nightmares every night primarily 
of hand to hand combat that wake him up shaky, sweaty, 
terrified, heart pounding and short of breath.  He stated 
that the medication has allowed him to sleep in between the 
nightmares.  He said he has flashbacks daily.  He stated he 
can watch and read about World War II and Korea without it 
negatively impacting him, but if he sees anything on 
television about infantry fighting, he often gets sad and 
will cry.  Unexpected noise causes him to jump or duck.  
Unexpected touch causes him to strike out and hit the person 
who touched him.

The veteran reported that he retired from working at the 
sawmill because it was sold out from under him.  He stated 
that he was able to work because he was put by himself to 
work alone.  He said he had too much of a temper to work with 
anybody and he was too aggressive.  He stated that it was 
hard for him to take orders at work.  He described himself as 
a loner and had few friends.  He had no hobbies or activities 
and spent his time working around the house.  He was 
diagnosed with PTSD and the Global Assessment of Functioning 
(GAF) score was 50.

In September 1998 a personal hearing was conducted.  At the 
hearing, the veteran proffered testimony regarding his past 
and present industrial, social and mental health status.  He 
stated that he previously worked at a mill for one of his 
nephews.  He said he had to work alone because he could not 
stand to be with anybody.  Hearing Transcript (Tr.), p. 2.  
Thereafter he worked at a sawmill and quit the job three 
months before it closed.  He said he does not have many 
social contacts since he stopped working at the sawmill.  
Tr., p. 3.  He testified that he has no problems associating 
with people as long as they are not in a group.  

The veteran said he cannot stand to be in a crowd.  Tr., pp. 
3-4.  He stated that he feels he can not maintain an 
effective relationship with anyone and he has the tendency to 
be angrier, in certain situations, than the people around 
him.  Tr., p. 4.  He stated that he has been sleeping good at 
night since taking Petilaton [sic].  He also stated that he 
only has the vicious night dreams once every two weeks 
instead of every night.  Tr., pp. 4-5.  He said he jumps at 
loud noises.  He also said he is anxious about things when he 
is concerned about what is going to happen.  Tr., p. 5.  He 
said he has not had periods of depression within the last two 
years because of the medication and group therapy he is 
receiving.  Tr., p. 6.  He stated that he has not worked for 
eight years.  Tr., p. 7.  He stated that every morning after 
breakfast his wife and he go to have coffee and when he 
returns, he might do a little yard work.  Tr., p. 8.  

At the hearing, the hearing officer submitted into evidence a 
July 1998 letter from the veteran's treating psychiatrist.  
The psychiatrist noted in the letter that the veteran has 
significant symptoms of PTSD and is being treated 
appropriately.  

The hearing officer further noted that the veteran is 
receiving Nefazodone which has helped him to sleep better and 
has modestly decreased his irritability and some of his 
depressive symptoms.  Moreover, the group therapy in which 
the veteran is involved has decreased his sense of isolation 
and furthered his awareness and understanding of what he is 
dealing with.

In October 1998 the veteran was examined by the same VA 
examiner who examined him in September 1997.  The examiner's 
clinical evaluation of the veteran was essentially the same.  
It was noted that the veteran was friendly and cooperative 
throughout the examination and showed a wide range of affect 
appropriate to the subject matter.  His thinking processes 
were sequential, pertinent, and relevant.  His thought 
content showed no evidence of delusion, obsessions, or 
compulsions and he denied hallucinations.  

The examiner recorded that the veteran was oriented to time, 
place and person.  He was able to do simple calculations and 
reversals.  He was able to do simple and complex 
abstractions.  His recent and remote memory was grossly 
intact, and he had a general fund of information appropriate 
to his life experience and formal education.  The examiner 
described him to be in the bright to normal range of 
intelligence.  It was noted that the veteran has intellectual 
insight and judgment for simple, social situations.  He was 
able to demonstrate a general understanding of business 
practices.

The examiner noted that the veteran was last examined for VA 
compensation and pension purposes in September 1997 and at 
that time he was diagnosed as having chronic PTSD and given a 
Global Assessment of Functioning (GAF) of 50.  The examiner 
further noted that since that time, the veteran has had no 
psychiatric hospitalizations, and has continued in weekly 
group therapy.

During the examination, the veteran stated that he feels that 
his PTSD is no worse than it was a year earlier.  He said he 
finds himself a bit more anxious in the morning when he gets 
up but he really cannot relate that to PTSD.  

The veteran reported awakening from combat related nightmares 
with shaking, sweating, upset stomach, inability to breath, 
and pounding heart.  This was said to occur once or twice a 
week.  He stated that he has a variety of flashbacks from his 
combat experience which occur once or twice per week.  He 
stated that loud noise will cause him to raise from a chair 
if he is sitting or if standing will cause him to duck.  He 
stated that he frequently goes out with his wife to have 
coffee.  He had formed a close friendship with a man from his 
PTSD group with whom he goes out to eat and talk about war 
related topics or other things they have in common.

Based upon a review of the veteran's claims file, clinical 
interview and mental status examination, the examiner 
concluded that the veteran continues to warrant the diagnosis 
of chronic PTSD.  However, the examiner noted that there were 
no findings in the record or during the examination to 
suggest that the veteran has had a greater impact by his PTSD 
in terms of his social and industrial functioning.  The 
examiner noted further that the veteran appears to have a 
modest improvement in the impact of his symptoms because he 
is sleeping a bit better and has formed an active friendship 
with a fellow war veteran.  However, the veteran's GAF 
continued to warrant a numerical rating between 50 and 60.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

Under the 38 C.F.R. § 4.130, Diagnostic Code 9411 a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  



A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  

In Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

As a preliminary matter, the Board notes that the veteran's 
claim is found to be well-grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the appellant's PTSD.  The veteran has been 
provided VA examinations in connection with his claim for 
compensation benefits for his PTSD, and other evidence has 
been obtained which is probative thereof.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130 (1999), Diagnostic Code 9411 which assesses the 
severity of the mental disorder in incremental ratings from 0 
to 100 percent.  The RO assigned a rating of 30 percent for 
the veteran's service-connected PTSD.

The disabling manifestations of the veteran's PTSD do not 
show the type of symptomatology necessary to warrant a higher 
evaluation of 50 percent.  There is no evidence that there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment , impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  

In fact, on examination the veteran showed a wide range of 
affect appropriate to the subject matter.  His intellectual 
range was bright to normal. His short- and long-term memory 
was grossly intact.  His thinking process was sequential, 
pertinent, and relevant.  He has established and maintained a 
social relationship with a friend with whom he frequently 
dines and converses, as well as with his spouse whom he 
frequently goes out with to have coffee.  

Even though it indicated in the PTSD examination that the 
veteran has combat nightmares every night, there is no 
indication that such nightmares have reduced his reliability 
or productivity occupationally and socially.

The veteran's GAF is between 50 and 60 which is indicative of 
moderately severe symptoms with moderately severe difficulty 
with social and occupational functioning.  However, the 
evidence shows that the veteran generally functions 
satisfactorily in terms of routine behavior, self care and 
normal conversation, which is reflective of a 30 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
essence, it is determined that the veteran is not affected 
socially or occupationally from PTSD to a degree above the 
current rating.  Thus the veteran's PTSD disability does not 
warrant an evaluation in excess of 30 percent.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  


As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

In the veteran's case, he reported that he last worked in 
November 1990 in a sawmill doing heavy labor.  The record 
shows that he was hospitalized in 1979 for liver 
complications secondary to alcoholism.  He states that he has 
maintained sobriety since that time.  He was service 
connected for malaria, varicose veins, and dermatitis with 
non-compensable evaluations assigned from 1946.  VA pension 
was granted from March 1991 for permanent and total 
disability for non-service-connected chronic obstructive 
pulmonary disease and transurethral resection of the 
prostate. 

However, as to the disability picture presented in this case, 
PTSD has not rendered the veteran's disability picture 
unusual or exceptional in nature.  It has not markedly 
interfered with his ability to work and has not required 
frequent hospital care as to render impractical the 
application of the regular schedular standards.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his PTSD.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign an increased rating.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim for an evaluation in excess of 30 percent for 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

